DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because phrases that can be implied, such as “The disclosure …” in lines 1 and 8 of the abstract, should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4-5 and lines 8-9, the expression “between an upper and lower switch state” is not clear as to whether a single or two switch states are being referred to. It should be corrected to read “between upper and lower switch states” in the first occurrence, and “between the upper and lower switch states” in the second occurrence. Claims 8 and 15 also have the same issue.
In claim 4, the expression “each of the first and second displacement mechanisms are located” is not clear because “each” (singular) is not consistent with the plural verb “are”.
In claim 5, “the first and second stationary lateral support structures” lacks antecedent basis.
In claim 7, line 4, the expression “preferably …” is indefinite because it is not clear as to whether if the instant claimed invention requires the preferred feature.
In claim 9, line 2, “the at least one upper motion control member” lacks antecedent basis.
In claim 10, line 4, “at least one upper motion control member” should be corrected to read “the at least one upper motion control member” to properly reference to a previously define structure and to avoid double inclusions.
In claim 12, line 4, “the load-carrying surface” lacks antecedent basis.
In claim 14, lines 2-3, it is not clear as to whether the at least one pair of cooperating upper and lower wedge-shaped load carrying members refer to the upper and lower load carrying members recited in base claim 1. It is suggested claim 14 to recite “the upper and lower load carrying members are configured as upper and lower wedge-shaped load carrying members”.
In instant claim 15, lines 2-3, the expressions “a first and second switch blade” and “first and second switch frog rail segment” are not clear as to whether a single or two switch blades and a single or two switch frog rail segments are being referred to. These expressions should be corrected to read “first or second switch blade” and “first or second switch frog rail segment”.
Other claims are also indefinite because they depend from an indefinite base claim.
The above noted problems are not exhaustive. Applicant is suggested to thoroughly check the instant claims for similar problems and correct the same.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 and 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/148631.
The WO reference discloses railway switch mechanisms each having a combination of components including first and second vertically displaceable switch blades 141, 142, and first and second vertical displacement mechanisms (Figs. 2, 4, 9a, 9b, 10), which include motion control arrangements including lower motion control members (177 in Fig. 2, and 901, 915a in Fig. 9), and pairs of cooperating upper and lower load-carrying members 211b, 212b. Fig. 10 of the WO reference has features similar to that of Fig. 9. The components of at least one of the railway switch mechanisms in the WO reference is arranged and operable as recited in instant claims 1, 11, 12, 14.  As to instant claim 15, the structure of the WO reference is configured to perform a step of establishing a vertical switch movement and having a combination of features arranged and operable as claimed.
Regarding instant claim 4, consider support frames 160a, 160b in the first embodiment shown in Fig. 1 of the WO reference, each of which encloses first and second displacement mechanisms fastened thereto, and includes longitudinal side walls 162a or 162b carrying outer rails 111, 112.
Regarding instant claim 5, consider the structure of the WO reference (e.g., Fig. 4), wherein electrical heating mechanism 420a is arranged as claimed.  
Regarding instant claim 7, consider the locking arrangement in the form of tongues and grooves that interlock upper and lower load-carrying members 212a, 211a in the structure of the WO reference.
Regarding instant claims 8-10, consider the structure of the WO reference that includes lower and upper control members 901, 902, wherein the lower control member includes guide track 904 with an inclined path/ inclined sliding surface, and the upper control member includes guide member 903 guided by the guide track (Fig. 9a).
Regarding instant claim 13, consider Fig. 9a of the WO reference, wherein lower load carrying member 211b and lower motion control member 915b are rigidly connected as claimed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/148631 in view of Hoyer (US 6,427,950).
The WO reference is applied above.
Hoyer discloses a railway switch mechanism including a power source in the form of battery 56. In view of Hoyer, it would have been obvious to one of ordinary skill in the art to include one battery, similar to that taught by Hoyer, in the structure of the WO reference for operating electric motors/driving members 176 of the railway switch mechanisms, wherein as an obvious matter of routine engineering it would have been obvious to one of ordinary skill in the art to use the same battery as single power source (to avoid redundancy) for simultaneously driving the electric motors/driving members of the structure of the WO reference, as modified, because it is obviously and logically necessary to lower one switch blade while raising the other switch blades to achieve a quick and safe operation of placing the first and second switch blades into their proper positions.
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Japanese reference (JP 2011-140775), Korean reference (KR 10-0860138), and Byron (US 792,646) disclose vertical actuators in rail assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617